 

 

** TNBOUND NOTIFICATION ; FAX RECEIVED SUCCESSFULLY **

TIME Réfemyen3:20-cv-02277-BRM Docuraverd dean Filed OSfiKnI 2G Pages 1 of ara Page lD: 51

 

May 11, 2020 at 3:02:01 AM EDT BOP Inmate Receive
O611/2020 02:01 BOP Inmate = 917-F27-91 aq
MAY 8, 2020

THE HONORABLE BRIAN RK. MARTINOTTI
UNITED STATES DISTRICT JUDGE
UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

402 EAST STATE STREET

TRENTON, NEW JERSEY 08608

Re: Steven Bradley Mell v. United States, Docket No. 20-CV-2277 (ERM)
Dear Judge Martinotti:

Petitioner hereby seeks leave to amend hig pending 28 U.5.0. 2255 motion (Section 2245 Motion"), pursuant ta Rule 15a) of the Federal
Rulez of Cwil Procedure, with the clarms/arguments advanced heremafter. Petitioner algo seeks an order expediting these proceedings or, im the
alternative, revisit the order denying hig bail motion, Finally, Petitioner geeks leave of the Court to file thig motion by fax, m light of the national
“lockdown! which deprives him of access to legal writing materials. For the reagons the follow this motion should be granted.

I. LEAVE MUST BE GRANTED TO AMEND THE SECTION 2255 MOTION.

Petitioner maves ta add ta the pending Section 2255 mation additional claimg of meffective agziztance of counzel. Leave should be freely
granted. See, Foman v. Davis, 971 U.S. 178, 182 (1962). Further, Rule 15 apples to Section 2255 proceedings. United States v. Santarelh, 929
F.3d 95 (3d Cir 2019)(applying Rule 15(¢) ta Section 2255 motion). The new claims raise substantial constitutional question and establigh that
Petitioner 1s "actually mnocent' of the charged offenges.

[l. AN ORDER EXPEDITING THESE PROCEEDINGS OR GRANT BAIL SHOULD ISSUE.

Petitioner previously sought bail and the Court denied the request. Petitioner now geeks an order expediting thege proceedings given Ale
“actual mnocence" and unconstitutional federal confinement. Alternatively, Petitioner requests that the Court reviait ite decision ta deny Aim bail.
Ag stated heremafter, the conduct that formed the bagi for the guilty plea did not constitute a violation of the 18 U.S.C. 2423(b) or 2252 Afai(2),
Thug. the terest of jugtice counzels m favor of a prompt resolution of these isaues. A migcarriage of justice will result from a delay im the final
decision of the merits of the claima advanced im these proceedings, and Petitioner contimued confinement.

Il. PETITIONER'S PLEAAND CONVICTION ARE UNCONSTITUTIONAL.
fA) The Legal Standard.

Petitioner submits that counsel wag meffective by misrepresenting that hig conduct violated 18 U.8.C. 2423(b) and 2252Afaj(2), and im
adviging him to plead guilty deapite hig actual innocence. Ta egtabligh effective aggigtance of counsel, Fetitioner must demonstrate both
deficient performance by counsel, and preyudice resulting from counsel's unprofessional errors, Strickland v. Washington, 466 U.S. 648 (1984).
“Before deciding whether to plead guilty, a defendant 12 entitled to 'the effective aggigtance of competent coungel.'" Padilla vy. Kentucky, 559 U5.
356, 364 (2010), MeMann v. Richardgon, 397 U5. 789, 771 (19970), Strickland, 466 U5. at 686, Von Moltke v. Giles, 332 U.S. 708, 721
(1948). Deficient perform ance requires a showing that coungel's performance fell below an obyective standard of reazonablenezz under prevailing
profegzional noms. To establigh prejudice a defendant must demonstrate that but for coungel's errors he would not have entered a plea of guilty,
and would have insted on proceeding to tral. Hill v. Lockhart, 474.5. 52, 59 (1985),

To establigh "actual mnocence," Petitioner must show that m light of all the evidence, tig more likely than not that no reagonable juror
would have convicted him, See, Bousley v. United States, 523 U5. 614, 623 (1998), Broce v. Warden Lewisburg USP, 868 F.3d 170, 184 (3d Cir,
2017), Jacobs v. United States, No, 15-CV-3661 (RMB), 2018 U.S. Dist. LEXIS 73975 at *32-"33 (D.N.J. May 1, 2018)

Ag the facts make clear, the conduct alleged ay the bagia for Counts One and Two did not fall with the ambit of either Section 2423¢b) or
2252A(ai(2), Notably, Petitioner wag algo progecuted in state court for the same conduct, and entered a plea of guilty. He 12 currently serving a
concurrent state sentence. Congequently, counsel's perform ance wag deficient and regulted m a guilty plea that wag wholly unknowing,
Involuntary and unintelligent. The Judgment must promptly vacated, and Counts One and Two should be diamisged with prejudice.

(By Petitioner Iz Actually Innocent Of Violating 18 U.8.C. 2424¢b)(Count One)

Count One charged Petitioner with violatmg Section 2429p), by traveling ta New York for the purpose of engaging m the production of
child pormography and gexual mtercourge with "Victim 1," while she wag 14-yearg-old, and "before her 17th birthday." (See, Information [Count
One]). Becton 2423¢b) makes it unlawful to travel nm interstate "with the intent to engage mm #ex with a minor between ages of twelve and
zixteen.” See, United States v. Schneider, $01 Fd 186, 189 (3d Cir 2015). The child pornography allegation mvalved a photograph of the
alleged victim (whose breasts were expoged), taken on August 23,2017, ma New York hotel. Count One algo encompasses an allegation that
Petitioner and the alleged victim had sexual mtercourse on that occasion. Ag noted, at the time, the alleged victim wag sixteen (14) years old.
Thug, the alleged conduct did not violate Section 2424¢b), Coungel meorrectly adviged Fetrtioner that the cited conduct violated Section 2423¢b},
and adviged this Petitioner to enter a plea of guilty rather than proceeded to trial and face a prigon term of 40 years. Fetitioner accepted counzel
advice, a3 he could reasonably be expected ta, and entered a plea of guilty,

Section 2474fb) punishes the travel mm interstate commerce where the purpose 12 to engage in ihe gexual conduct with another pergon.
The term "het sexual conduct’ means (1) a sexual act.. with a person under 18 years of age that would be a violation of Chapter 1094 1f the
zexual act occurred im the special maritime and territorial yuriadiction of the United States..." 18 U.5.C. 2424601). In a progecution under
2423(b), the government must prove {1} mterstate travel and (2) mtent ta engage m illicit sexual conduct. The government must allege and prove
that defendant traveled with the mtent to engage m sexual activity that, 1f it had occurred, could have been charged ag a federal offenge if 1t had

1Toar2

 
O51 2020 0201 BOP Inmate = 917-727-9194 P2
Case 3:20-cv-02277-BRM Document 15 Filed 05/11/20 Page 2 of 2 PagelD: 52

occurred ina federal enclave. Thus, 1f the mtended victim wag between twelve and sixteen, then the age of the intended victim and the age
difference between the victim and the defendant 12 relevant. Intended gex with a 16- or 17-year-old ig chargeable only if a Chapter 109A offenge 13
implicated -- and a Chapter 1O9A, ta thig extent relevant, requires a uge of farce.

Congengual gex between an adult and a sixteen year old does not violated Section 2423(b). "The age of congent under federal law 13 sixteen
years ald, go under federal law, sex with a person between sixteen and eighteen 13 chargeable only if the defendant engaged 1m coercive conduct,
such a3 the use of force or threats or administering some tomicant ta the victim." United States v. Murphy, 942 F.dd 73, 81 (2d Cir. 20194,
Petitioner wag charged with a congzensual falbert improper) sexual relationzhip with the alleged victim. Since there wag no force alleged or
established, the conduct wag not crmimalized by Section 2423¢b),

Notably, "[1]n a 1998 letter, the Department of Justice urged Congress to remove 2423 (f3(1)'s cross-reference to Chapter 199A mn part
because 'a person who traveled in mterstate commerce with the mtention of having consengual sexual activity with a 14-year-old minor would not
violate the statute,’ which had become 'a barmer to prosecution of Section 2479fb) crimes mm cages where the person travels to meet a mimor aged
16-18 H.R. Rep. No. 105-557, 105th Cong... 2d Seas. at 28. Cletter of Arm M. Harkin, Acting Agaistant Attomey General).” Murphy, 942 F.3d at
$1. Here, the alleged intended sexual encounter wag the congengual sexual intercourse between the Petitioner and the then-simteen year ald
alleged victim. Ag the Justice Department hag openly acknowledged, "a pergon who traveled in mterstate commerce with the intention of having
congensual gexual activity with a 14-year-old mmor would not violate statute,"

Simply put, the conviction m thi¢ cage cannot stand and it would be a complete migcarriage of justice to allow it to stand given Petitioner
factual and legal mnocence. Consequently, the Judgment should be promptly vacated m the mterest of justice.

2) Petitioner lz Actually Innocent Of Violating 18 U.5.C. 2252 Ara 2ifAi Count Twa),

Count Two charged Petitioner with recerving child pormography, m violation of Section 2252 Afa)(2)(A). That Section
“punigh[es] only those who ‘knowingly’ receive. . child pornography." United States v. Miller, 527 Fad 54, 53 (3d 2008). Thus, a defendant wha
unwittingly receives child pomography would not be guilty of a "receiving" offenze. Although Count Two did not identify the "child
pornography," Petitioner understood (baged on coungel's migrepregentations) that he wag guilty of the offense charged m Count Two by virtue of
hig participation im the creation of the aforementioned photograph wherem the alleged vietim appear with her breast expoged. Although Count
Two does not set forth a specific date on which Petitioner wag alleged ta have received the child pornography, and instead alleged dates spanning
zeveral months, each
receipt of child pormography would be a separate and digtmot offense. The Government would have been forbidden to charge multiple digtimet
offenses ma dingle court. See, e.g, United States v. Starks, 915 F.2d 112 (ad Cir 19753¢duplieity),

The photograph wag not "child pormography" since it depicts only mere nudity, On the advice of coungel, Petitioner entered a plea believing,
that the photograph of himgelf and the alleged victim constituted child pornography, and that he wag guilty of Count Tawra based solely on hig
recerpt of that photograph from the alleged victim, But for coungel's advice im thig regard, Petitioner would never have entered a plea of guilty ta
Count Twa.

“Child pornography" meang any visual depiction of sexually explicit conduct, where the production of guch vigual depretion mvalves the
ge of aminor engaged in sexually explicit conduct. 18 U.S.C. 225808), Section 2256°2)(4) defines "sexually explicit conduct" ag "actual or
simulated [] sexual intercourse, moluding genital-genital, oral-genital, anal-genital, or oral-anal," "masturbation, " or "lascivious exhibition of the
anus, genitals, or pubic area of any person." Id. A photograph bearme ones breast cannot be considered ‘child pornography." Indeed, as the Third
Circurt hag held, "[t]he language of the statute makez clear that the depietiong must congizt of more than merely nudity..." United States v. Villard,
$85 F.2d 117, 122 (3d Cir. 19893; United States v. Horm, 187 F.3d 781, 789 (8th Cin 19999C" Nudity alone does not fit thie degeription; there must
be an ‘exhibition of the genital are and the exhibition must be 'lagcrvioug.'") The photograph im this cage simply does not fit within the definition
af "child pornography."

Iti# not uncommon for a defendant ta accept hig attomey's advice aa ta what conduct 14 criminal, only to later lear that his attormey was
wrong, and to have the conviction vacated, See, e.g., Taylor v. United States, 2020 U.S. Dist. LEXIS 34341 at. n.6(8.0. Ind. Feb. 28, 20203¢'Five
yearg ago the government charged Taylor with twelve counts of sexually exploiting children, Three of thoge counts were baged on evidence that
did not gatiafy the explottation statute."). The conviction must be vacated.

IV. CONCLUSION.

The Court should iaue an order expediting these proceedings, or release Petrtioner on bail, and promptly vacate the convictions, and
digmigs (with preyudice) both counts,

WHEREFORE, Fetitioner prays that this motion will be granted.

Rezpectfully submitted,

fa! Steven Bradley Mell

 

STEVEM BRADLEY MELL
REGISTER NO. 71587-050
L5.0.1 ALLENWOOD
P.O. BOX 1000

WHITE DEER, FA 17887

co: Patricia Agtorga, AUSA

Zof2
